AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Middle District
                                                      __________        of Pennsylvania
                                                                  District of __________

                        Debra Williams                                )
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:18-cv-722
    Pinnacle Health Family Care Middletown, et al.                    )
                            Defendant                                 )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                             dollars ($               ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Judgment is entered in favor of Defendants and against Plaintiff as to Counts I through IV of Plaintiff’s
               complaint. See Order (Doc 42).
                                                                                                                                      .

This action was (check one):

’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge          Yvette Kane, U.S. District Judge

                                                                                                                                      .

Date: 8/4/2020                                                               CLERK OF COURT


                                                                               s/ Dawn McNew
                                                                                           Signature of Clerk or Deputy Clerk

          Print                          Save As...                                                                         Reset
